Citation Nr: 0919392	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than twenty years 
from February 1968 to February 1972, and from July 1986 to 
March 2003.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the RO that 
denied an award of TDIU benefits.  The Veteran timely 
appealed.  

In December 2007, the Veteran testified during a video 
conference hearing before the undersigned.  Following the 
hearing, the Veteran submitted additional evidence and waived 
initial consideration of the evidence by the RO.  

In January 2008, the Board remanded the matter for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

The Veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  Since his discharge from service in 
March 2003, the Veteran has held five short-term jobs as an 
electrician and as a courier during the period from August 
2003 to January 2005.  The Veteran testified that, although 
his trade is a journeyman electrician, his service-connected 
disabilities prevent him from climbing ladders, bending over, 
and sustaining pressure on his knees.  The Veteran has been 
unable to maintain production and was laid off each job.  His 
last job in January 2005 lasted for twelve days.  Wage and 
tax statements submitted by the Veteran reflect earnings in 
2003 and 2004.  

Service connection is currently in effect for sleep apnea 
syndrome, rated as 50 percent disabling; gouty arthritis of 
the left great toe, rated as 20 percent disabling; cervical 
discogenic disease, rated as 20 percent disabling; 
lumbosacral strain, rated as 20 percent disabling; 
impingement syndrome of the left shoulder, rated as 10 
percent disabling; medial epicondylitis of the right elbow, 
rated as 10 percent disabling; medial epicondylitis of the 
left elbow, rated as 10 percent disabling; chondromalacia of 
the right knee, rated as 10 percent disabling; chondromalacia 
of the left knee, rated as 10 percent disabling; neuropathy 
of the left hand, rated as 10 percent disabling; and 
hypertension, rated as 0 percent (noncompensable) disabling.  
The combined rating is 90 percent, and clearly meets the 
minimum percentage requirement for TDIU under 38 C.F.R. 
§ 4.16(a).  

In this case, the Veteran has completed two years of college.  
He reportedly last worked part-time as an electrician in 
January 2005.

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

Records in the claims folder show that the Veteran is 
receiving Social Security benefits based upon disability.  
The medical evidence that was used by the Social Security 
Administration (SSA) to award disability benefits has not 
been obtained.  The Court has held that when VA is put on 
notice of the existence of relevant SSA records, VA must seek 
to obtain those records before proceeding with the appeal.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies from the Social 
Security Administration of the 
determination which awarded benefits to 
the Veteran and the medical records used 
as a basis to award those benefits.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to obtain an 
opinion as to the impact of the service-
connected disabilities on the Veteran's 
ability to work.  The Veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the Veteran, and 
the examination report should note review 
of the file.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
sleep apnea syndrome, gouty arthritis of 
the left great toe, cervical discogenic 
disease, lumbosacral strain, impingement 
syndrome of the left shoulder, medial 
epicondylitis of the right elbow, medial 
epicondylitis of the left elbow, 
chondromalacia of the right knee, 
chondromalacia of the left knee, 
neuropathy of the left hand, and 
hypertension preclude employment 
consistent with the Veteran's education 
and occupational experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




